

115 HR 3796 IH: Grandparents Tax Credit Act of 2017
U.S. House of Representatives
2017-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3796IN THE HOUSE OF REPRESENTATIVESSeptember 14, 2017Mr. Veasey introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to assist in the support of children living in poverty
			 by allowing a refundable credit to grandparents of those children for the
			 purchase of household items for the benefit of those children, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Grandparents Tax Credit Act of 2017. 2.Refundable credit for household items purchased by grandparents for grandchildren living in poverty (a)In generalSubpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to refundable credits) is amended by inserting after section 36B the following new section:
				
					36C.Credit for household items purchased by grandparents for grandchildren living in poverty
 (a)In generalIn the case of an eligible individual, there shall be allowed as a credit against the tax imposed by this subtitle an amount equal to the amount paid or incurred by the taxpayer during the taxable year for household items for the benefit of any qualified child.
 (b)Maximum creditThe credit allowed by this section for the taxable year shall not exceed $500. (c)Definitions and special rulesFor purposes of this section—
 (1)Eligible individualThe term eligible individual means, with respect to any child, any individual who is a grandparent of such child. (2)Household itemsThe term household items includes food, clothing, and other items typically used by or for the benefit of children.
 (3)Qualified childThe term qualified child means any individual if— (A)such individual has not attained the age of 18 as of the close of the calendar year in which the taxable year of the taxpayer begins,
 (B)for more than one-half of such taxable year, such individual has the same principal place of abode as—
 (i)the taxpayer, and (ii)at least 1 parent of such child,
 (C)such parent is entitled to claim, and claims, a deduction for such child under section 151 (relating to allowance of deductions for personal exemptions),
 (D)the modified adjusted gross income (as defined in section 24(b)) of such parent (or parents in the case of a joint return) does not exceed 300 percent of the Federal poverty level (as determined in accordance with criteria established by the Director of the Office of Management and Budget), and
 (E)such place of abode is in the United States. (4)GrandparentsAn older individual shall be treated as a grandparent of another individual only if such individual is—
 (A)a biological descendant of the older individual, or (B)an adopted child (within the meaning of section 152(f)(1)(B)) of a biological descendant of the older individual.
								(d)Identification requirements
 (1)In generalA qualifying child shall not be taken into account under this section unless the taxpayer includes the name, age, and TIN of the qualifying child on the return of tax for the taxable year.
 (2)Other methodsThe Secretary may prescribe other methods for providing the information described in paragraph (1).. (b)Conforming amendments (1)Section 6211(b)(4)(A) of such Code is amended by inserting 36C, after 36B,.
 (2)Paragraph (2) of section 1324(b) of title 31, United States Code, is amended by inserting 36C, after 36B,. (3)The table of sections for subpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after the item relating to section 36C the following new item:
					
						
							Sec. 36C. Credit for household items purchased by grandparents for grandchildren living in poverty..
 (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2017. 